PER CURIAM.
Federal prisoner Favis Clay Martin appeals the district court’s1 pre-service dismissal of his 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the record, we conclude dismissal of the complaint was proper for the reasons explained by the district court. Accordingly, we affirm the judgment. See 8th Cir. R. 47A(a). We *563also deny Mr. Martin’s motion for a briefing schedule and his motion for counsel.

. The Honorable Rodney W. Sippel, United States District Judge for the Eastern District of Missouri.